     Case 2:19-cv-10356-WBV-JVM Document 32 Filed 07/24/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


DEBORAH A. GAUDET, ET AL.                            CIVIL ACTION

VERSUS                                              NO. 19-10356-WBV-JVM

HOWARD L. NATIONS, APC, ET AL.                       SECTION: “D” (1)



                                      ORDER
      Considering the Ex Parte/Consent Motion for Extension of Time Within which

to Respond (R. Doc. 17);

      IT IS HEREBY ORDERED that the Motion is GRANTED. Pursuant to LR

7.8, defendant Howard L. Nations, APC shall have an additional 21 days from the

date of this Order, or until August 14, 2019, to respond to the Complaint (R. Doc. 1).

       New Orleans, Louisiana, July 23, 2019.




                                       ______________________________
                                       WENDY B. VITTER
                                       United States District Judge
